Exhibit 10.3

Execution Version

REGISTRATION RIGHTS AGREEMENT

among

TITAN ENERGY, LLC

and

THE HOLDERS NAMED ON SCHEDULE A HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I DEFINITIONS      1     

Section 1.01 Definitions

     1     

Section 1.02 Registrable Securities

     3    Article II REGISTRATION RIGHTS      3     

Section 2.01 Shelf Registration

     3     

Section 2.02 Piggyback Registration

     4     

Section 2.03 Underwritten Offering

     4     

Section 2.04 Further Obligations

     5     

Section 2.05 Cooperation by Holders

     8     

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities

     8     

Section 2.07 Expenses

     8     

Section 2.08 Indemnification

     8     

Section 2.09 Rule 144 Reporting

     10     

Section 2.10 Transfer or Assignment of Registration Rights

     10     

Section 2.11 Limitation on Subsequent Registration Rights

     10    Article III MISCELLANEOUS      10     

Section 3.01 Communications

     10     

Section 3.02 Binding Effect

     11     

Section 3.03 Assignment of Rights

     11     

Section 3.04 Recapitalization, Exchanges, Etc. Affecting Shares

     11     

Section 3.05 Aggregation of Registrable Securities

     11     

Section 3.06 Specific Performance

     11     

Section 3.07 Counterparts

     12     

Section 3.08 Governing Law, Submission to Jurisdiction

     12     

Section 3.09 Waiver of Jury Trial

     12     

Section 3.10 Entire Agreement

     12     

Section 3.11 Amendment

     12     

Section 3.12 No Presumption

     12     

Section 3.13 Obligations Limited to Parties to Agreement

     12     

Section 3.14 Interpretation

     13    Schedule A — Holder Name; Notice and Contact Information      27   

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of September 1, 2016 (this
“Agreement”) is entered into by and among TITAN ENERGY, LLC, a Delaware limited
liability company (the “Company”), and each of the Persons set forth on
Schedule A hereto, including the GSO Holders (as defined below) (the “Holders”).

WHEREAS, this Agreement is made in connection with the issuance of common shares
representing limited liability company interests in the Company (“Common
Shares”) made in connection with the Plan (as defined below) as of the Emergence
Effective Date (as defined below).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close.

“Class B Directors” has the meaning assigned to such term in the LLC Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Shares” has the meaning set forth in the Recitals of this Agreement.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Effective Date” means the date of effectiveness of any Registration Statement.

“Effectiveness Period” has the meaning specified in Section 2.01(a).

“Emergence Effective Date” means the Effective Date as such term is defined in
the Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GSO” means GSO Capital Partners LP.

“GSO Holder” means the Holders identified as GSO Holders on Schedule A hereto
and any other any funds, accounts and investment vehicles managed, advised or
sub-advised by GSO or its Affiliates, or Affiliates of such funds, accounts and
investment vehicles to whom the rights under this Agreement have been
transferred pursuant to Section 2.10.

“Holder Group” means a Holder and any other funds, accounts and investment
vehicles managed, advised or sub-advised by such Holder or its Affiliates, or
Affiliates of such funds, accounts and investment vehicles to whom the rights
under this Agreement have been transferred pursuant to Section 2.10.

“Holders” has the meaning set forth in the introductory paragraph of this
Agreement.

 

1



--------------------------------------------------------------------------------

“Holder Underwriter Registration Statement” has the meaning specified in Section
2.04(q).

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

“LLC Agreement” means the Limited Liability Company Agreement of the Company, as
amended from time to time.

“Losses” has the meaning specified in Section 2.08(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“NASDAQ” means The Nasdaq Stock Market LLC (and any successor thereto).

“NYSE” means the New York Stock Exchange or the NYSE MKT LLC (and any
successor(s) thereto).

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

“Other Holder” has the meaning specified in Section 2.02(a).

“Outstanding Common Shares” means all of the Common Shares issued and
outstanding as of the applicable time, and for the avoidance of doubt, excluding
any equity securities of the Company subject to vesting or other similar
restrictions for which the vesting period or other conditions have not yet been
satisfied.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Piggyback Notice” has the meaning specified in Section 2.02(a).

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

“Piggyback Registration” has the meaning specified in Section 2.02(a).

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

“Plan” means the Joint Prepackaged Chapter 11 Plan of Reorganization of Atlas
Resource Partners, L.P., et al. as confirmed on August 26, 2016.

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

“Registrable Securities” means the Common Shares issued to a Holder pursuant to
the Plan, all of which are subject to the rights provided herein until such time
as such securities cease to be Registrable Securities pursuant to Section 1.02.

“Registration Expenses” has the meaning specified in Section 2.07(a).

“Registration Statement” has the meaning specified in Section 2.01(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified in Section 2.07(a).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

“Selling Holder Indemnified Persons” has the meaning specified in Section
2.08(a).

 

2



--------------------------------------------------------------------------------

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Shares are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

Section 1.02 Registrable Securities. Any Common Share will cease to be a
Registrable Security upon the earliest to occur of the following: (a) when a
registration statement covering such Common Share becomes or has been declared
effective by the Commission and such Common Share has been sold or disposed of
pursuant to such effective registration statement, (b) when such Common Share
has been disposed of (excluding transfers or assignments by a Holder to an
Affiliate or to another Holder or any of its Affiliates or to any assignee or
transferee to whom the rights under this Agreement have been transferred
pursuant to Section 2.10) pursuant to any section of Rule 144 (or any similar
provision then in effect) under the Securities Act, (c) when such Common Share
is held by the Company or one of its direct or indirect subsidiaries and
(d) when such Common Share has been sold or disposed of in a private transaction
in which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.10. In addition, a Holder
will cease to have rights to require registration of any Registrable Securities
held by that Holder under this Agreement on the tenth anniversary of the
Emergence Effective Date.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration. The Company shall, within ninety (90) days of the
Emergence Effective Date, use its commercially reasonable efforts to (i) prepare
and file an initial registration statement under the Securities Act to permit
the public resale of Registrable Securities from time to time as permitted by
Rule 415 (or any similar provision adopted by the Commission then in effect) of
the Securities Act (a “Registration Statement”) and (ii) cause such initial
Registration Statement to become effective as soon as reasonably practicable
after filing (which the Company shall use commercially reasonable efforts to
cause to be within 180 days of the Emergence Effective Date). The Company will
use its commercially reasonable efforts to cause any such initial Registration
Statement filed pursuant to this Section 2.01(a) (or a replacement Registration
Statement covering all Registrable Securities then included on such prior
Registration Statement) to be continuously effective under the Securities Act,
with respect to any Holder, until the earliest to occur of the following:
(A) the date on which all Registrable Securities covered by the Registration
Statement have been distributed in the manner set forth and as contemplated in
such Registration Statement, (B) the date on which there are no longer any
Registrable Securities outstanding and (C) the tenth anniversary of the
Emergence Effective Date (in each case of clause (A), (B) or (C), the
“Effectiveness Period”). A Registration Statement filed pursuant to this Section
2.01(a) shall be on such appropriate registration form of the Commission as
shall be selected by the Company; provided that, if the Company is then
eligible, it shall file such Registration Statement on Form S-3. A Registration
Statement when declared effective (including the documents incorporated therein
by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (and, in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is
made). As soon as practicable following the date that a Registration Statement
becomes effective, but in any event within three (3) Business Days of such date,
the Company shall provide the Holders with written notice of the effectiveness
of a Registration Statement.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Company may, after receiving the approval of a majority of the Class B
Directors, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration
Statement (in which event the Selling Holder shall suspend sales of the
Registrable Securities pursuant to such Registration Statement) if (i) the
Company is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and the Company determines in good faith that the Company’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement or (ii) the Company has experienced some other material
non-public event, the disclosure of which at such time, in the good faith
judgment of the Company, would materially and adversely affect the Company;
provided, however, that in no event shall the Selling Holders be suspended from
selling Registrable Securities pursuant to such Registration Statement for a
period that exceeds forty-five (45) consecutive days or an aggregate of sixty
(60) days in any 180-day period or ninety (90) days in any 365-day period. Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in such Registration Statement, and shall
promptly terminate any suspension of sales it has put into effect and shall take
such other actions necessary or appropriate to permit registered sales of
Registrable Securities as contemplated in this Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.02 Piggyback Registration.

(a) Participation. If on or at any time after the date ninety (90) days after
the Emergence Effective Date the Company proposes to file (i) a Registration
Statement on a form which would permit the registration of Registrable
Securities (other than a Registration Statement on Form S-4 or S-8) for purposes
of registering the offer and sale of Common Shares by the Company or on behalf
of any other Persons who have or have been granted registration rights (“Other
Holders”), including pursuant to this Agreement, or (ii) a prospectus supplement
relating to the sale of Common Shares pursuant to an effective “automatic”
registration statement, so long as the Company is a WKSI at such time or,
whether or not the Company is a WKSI, so long as the Registrable Securities were
previously included in the underlying shelf Registration Statement or are
included on an effective Registration Statement, or in any case in which Holders
may participate in such offering without the filing of a new Registration
Statement or a post-effective amendment, in each case, for the sale of Common
Shares in an Underwritten Offering (including an Underwritten Offering
undertaken pursuant to Section 2.03), then the Company shall give not less than
three Business Days’ notice (including, but not limited to, notification by
electronic mail) (the “Piggyback Notice”) of such proposed Underwritten Offering
to each Holder and such Piggyback Notice shall offer such Holder the opportunity
to include in such Underwritten Offering such number of Registrable Securities
(the “Included Registrable Securities”) as such Holder may request in writing (a
“Piggyback Registration”). Each Piggyback Notice shall be provided to Holders by
9:00 a.m. New York City time on a Business Day pursuant to Section 3.01. Each
such Holder will have two Business Days (or one Business Day in connection with
any overnight or bought Underwritten Offering) after such Piggyback Notice has
been delivered to request in writing the inclusion of Registrable Securities in
the Underwritten Offering for Other Holders. If no request for inclusion from a
Holder is received within the specified time, such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Company shall determine for
any reason not to undertake or to delay such Underwritten Offering, the Company
may, at its election, give written notice of such determination to the Selling
Holders and, (1) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (2) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to the Company of such withdrawal at least one Business Day prior
to the time of pricing of such Underwritten Offering. Any Holder may deliver
written notice (a “Piggyback Opt-Out Notice”) to the Company requesting that
such Holder not receive notice from the Company of any proposed Underwritten
Offering; provided, however, that such Holder may later revoke any such
Piggyback Opt-Out Notice in writing. Following receipt of a Piggyback Opt-Out
Notice from a Holder (unless subsequently revoked), the Company shall not be
required to deliver any notice to such Holder pursuant to this Section 2.02(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings pursuant to this Section 2.02(a), unless such Piggyback Opt-Out Notice
is revoked by such Holder.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering advise the Company that the
total amount of Registrable Securities that the Selling Holders and any Other
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Shares offered or the market for the Common
Shares in any material respect, then the Common Shares to be included in such
Underwritten Offering shall include (i) first, all securities proposed to be
offered by the Company and (ii) second, only the number of Registrable
Securities proposed to be included by the Selling Holders and Other Holders that
such Managing Underwriter or Underwriters advise the Company can be sold without
having such adverse effect, if any, with such number to be allocated pro rata
among the Selling Holders and the Other Holders who have requested such
Underwritten Offering or participation in the Piggyback Registration (based, for
each such Selling Holder or Other Holder, on the percentage derived by dividing
(A) the number of Common Shares proposed to be sold by such Selling Holder or
such Other Holder in such offering by (B) the aggregate number of Common Shares
proposed to be sold by all Selling Holders and all Other Holders in the
Piggyback Registration; provided, that each Holder Group shall be treated
collectively in determining any pro rata allocation under this Section 2.02(b)
and such Holder Group may determine the re-allocation of Common Shares to be
sold under such offering as amongst such Holder Group).

 

4



--------------------------------------------------------------------------------

Section 2.03 Underwritten Offering.

(a) S-3 Registration. In the event that any one or more Holders elect to dispose
of Registrable Securities that in the aggregate constitute more than 5% of the
Outstanding Common Shares under a Registration Statement pursuant to an
Underwritten Offering and reasonably expect gross proceeds of at least
$20 million (determined by multiplying the number of Registrable Securities
owned by the average of the closing price on the NYSE, NASDAQ, OTC Bulletin
Board, Pink OTC Markets or any similar interdealer quotation system, for the
Common Shares for the ten trading days preceding the date of such notice) from
such Underwritten Offering (together with any Registrable Securities to be
disposed of by a Selling Holder who has elected to participate in such
Underwritten Offering pursuant to Section 2.02), the Company shall, at the
request of such Selling Holder(s), enter into an underwriting agreement in a
form as is customary in Underwritten Offerings of securities by the Company with
the Managing Underwriter or Underwriters selected by the Company, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and shall take all such other reasonable actions as
are requested by the Managing Underwriter in order to expedite or facilitate the
disposition of such Registrable Securities; provided, however, that the Company
shall have no obligation to facilitate or participate in, including entering
into any underwriting agreement, more than an aggregate of two (2) Underwritten
Offerings in any eighteen-month period requested by the Holders; provided,
further, that if the Company is conducting or actively pursuing a securities
offering with anticipated offering proceeds of at least $20 million (other than
in connection with any at-the-market offering or similar continuous offering
program), then the Company may suspend such Selling Holder’s right to require
the Company to conduct an Underwritten Offering on such Selling Holder’s behalf
pursuant to this Section 2.03; provided, however, that the Company may only
suspend such Selling Holder’s right to require the Company to conduct an
Underwritten Offering pursuant to this Section 2.03 once in any six month
period.

(b) General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Company shall enter shall contain such representations,
covenants, indemnities (subject to Section 2.08) and other rights and
obligations as are customary in Underwritten Offerings of securities by the
Company. No Selling Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Selling Holder’s
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its behalf, its intended method
of distribution and any other representation required by law. If any Selling
Holder disapproves of the terms of an Underwritten Offering contemplated by this
Section 2.03, such Selling Holder may elect to withdraw therefrom by notice to
the Company and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one Business Day prior to the time of pricing
of such Underwritten Offering to be effective. No such withdrawal or abandonment
shall affect the Company’s obligation to pay Registration Expenses.

Section 2.04 Further Obligations. In connection with its obligations under this
Article II, the Company will:

(a) promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Company in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
such Underwritten Offering, the Company shall use its commercially reasonable
efforts to include such information in such prospectus supplement;

(c) furnish to each Selling Holder, unless otherwise available via the
Commission’s EDGAR filing system, (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;

(d) if applicable, use its commercially reasonable efforts to promptly register
or qualify the Registrable Securities covered by any Registration Statement or
any other registration statement contemplated by this Agreement under the
securities

 

5



--------------------------------------------------------------------------------

or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Company will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to a Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to any such Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to, as promptly as practicable, amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is reasonably
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished to the Underwriters, upon request, (i) an
opinion of counsel for the Company addressed to the underwriters, dated the date
of the closing under the applicable underwriting agreement and (ii) a “comfort”
letter addressed to the underwriters, dated the pricing date of such
Underwritten Offering and a letter of like kind dated the date of the closing
under the applicable underwriting agreement, in each case, signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference into the applicable
Registration Statement, and each of the opinion and the “comfort” letter shall
be in customary form and covering substantially the same matters with respect to
such Registration Statement (and the prospectus and any prospectus supplement)
as have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities by the Company and such other matters as such underwriters may
reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

(j) make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Company need not disclose any non-public information to any such representative
unless and until such representative has entered into a confidentiality
agreement with the Company;

(k) use its commercially reasonable efforts to cause all Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system, if any, on which similar securities
issued by the Company are then listed;

 

6



--------------------------------------------------------------------------------

(l) use its commercially reasonable efforts to cause Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by any Registration Statement not later than the Effective Date of such
Registration Statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of Registrable Securities
(including making appropriate officers of the Company available to participate
in customary marketing activities); provided, however, that the officers of the
Company shall not be required to dedicate an unreasonably burdensome amount of
time in connection with any roadshow and related marketing activities for any
Underwritten Offering;

(o) if reasonably requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(p) if reasonably required by the Company’s transfer agent, deliver any
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to transfer such Registrable Securities
without legend upon sale by the Holder of such Registrable Securities under the
Registration Statement; and

(q) if any Holder could reasonably be deemed to be an “underwriter,” as defined
in Section 2(a)(11) of the Securities Act, in connection with the Registration
Statement and any amendment or supplement thereof (a “Holder Underwriter
Registration Statement”), reasonably cooperate with such Holder in allowing such
Holder to conduct customary “underwriter’s due diligence” with respect to the
Company and satisfy its obligations in respect thereof. In addition, if any
Holder could reasonably be deemed to be an “underwriter,” as defined in Section
2(a)(11) of the Securities Act, at any Holder’s request, the Company will use
commercially reasonable efforts to have furnished to such Holder, on the date of
the effectiveness of the Holder Underwriter Registration Statement and
thereafter from time to time on such dates as such Holder may reasonably request
(provided that such request shall not be more frequently than on an annual basis
unless such Holder is offering Registrable Securities pursuant to a Holder
Underwriter Registration Statement), (i) a “comfort” letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as has been customarily given by independent certified public
accountants to underwriters in Underwritten Offerings of securities by the
Company, addressed to such Holder, (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of the Holder Underwriter
Registration Statement, in form, scope and substance as has been customarily
given in Underwritten Offerings of securities by the Company, including standard
“10b-5” negative assurance for such offerings, addressed to such Holder and
(iii) a standard officer’s certificate from the chief executive officer or chief
financial officer, or other officers serving such functions, of the Company
addressed to the Holder, as has been customarily given by such officers in
Underwritten Offerings of securities by the Company. The Company will also use
its reasonable efforts to provide legal counsel to such Holder with an
opportunity to review and comment upon any such Holder Underwriter Registration
Statement, and any amendments and supplements thereto, prior to its filing with
the Commission.

Notwithstanding anything to the contrary in this Section 2.04, the Company will
not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s prior written consent. If the
staff of the Commission requires the Company to name any Holder as an
underwriter (as defined in Section 2(a)(11) of the Securities Act), and such
Holder does not consent thereto, then such Holder’s Registrable Securities shall
not be included on the applicable Registration Statement.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (f) of this Section 2.04, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (f)
of this Section 2.04 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will, or will request the Managing
Underwriter or Managing Underwriters, if any, to deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

 

7



--------------------------------------------------------------------------------

Section 2.05 Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in a Registration Statement or in an
Underwritten Offering pursuant to Section 2.03(a) who has failed to timely
furnish such information that the Company determines, after consultation with
its counsel, is reasonably required in order for any registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities participating in an
Underwriting Offering included in a Registration Statement agrees to enter into
a customary letter agreement with underwriters providing that such Holder will
not effect any public sale or distribution of Registrable Securities during the
sixty (60) (one hundred eighty (180) in the case of the initial firm commitment
underwritten offering involving the Company or Selling Holders) calendar day
period beginning on the date of a prospectus or prospectus supplement filed with
the Commission with respect to the pricing of such Underwritten Offering;
provided, however, that (i) the duration of the foregoing restrictions shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the Company or the officers, directors or any other Affiliate of
the Company on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.06 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Company’s performance
under or compliance with this Agreement to effect the registration of
Registrable Securities on a Registration Statement pursuant to Section 2.01, a
Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including, without limitation, all registration, filing, securities exchange
listing fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the Financial
Industry Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, and the fees and disbursements of
counsel and independent public accountants for the Company, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance and reasonable fees and expenses of one legal
counsel (and any necessary local counsel in addition to such counsel) retained
by the Selling Holders in each Piggyback Registration and Underwritten Offering.
“Selling Expenses” means all underwriting fees, discounts and selling
commissions and transfer taxes allocable to the sale of the Registrable
Securities.

(b) Expenses. The Company will pay all customary Registration Expenses, as
determined in good faith, in connection with a Registration Statement, a
Piggyback Registration or an Underwritten Offering, whether or not any sale is
made pursuant to such Registration Statement, Piggyback Registration or
Underwritten Offering. Each Selling Holder shall pay its pro rata share of all
Selling Expenses in connection with any sale of its Registrable Securities
hereunder.

Section 2.08 Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its directors, officers,
managers, partners, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, managers, partners, employees or agents
(collectively, the “Selling Holder Indemnified Persons”), against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact (in
the case of any prospectus, in light of the circumstances under which such
statement is made) contained in (which, for the avoidance of doubt, includes
documents incorporated by reference in) the applicable Registration Statement or
other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending or
resolving any such Loss or actions or proceedings; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information

 

8



--------------------------------------------------------------------------------

furnished by such Selling Holder Indemnified Person in writing specifically for
use in the applicable Registration Statement or other registration statement, or
prospectus supplement, as applicable. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder Indemnified Person, and shall survive the transfer of such securities by
such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, who, directly or indirectly, controls the Company
within the meaning of the Securities Act or of the Exchange Act to the same
extent as the foregoing indemnity from the Company to the Selling Holders, but
only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in a
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereto or any free writing
prospectus relating thereto; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08(c) except to the extent
that the indemnifying party is materially prejudiced by such failure. In any
action brought against any indemnified party, it shall notify the indemnifying
party of the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
satisfactory to the indemnified party or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party, or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as
incurred. Notwithstanding any other provision of this Agreement, no indemnifying
party shall settle any action brought against any indemnified party with respect
to which such indemnified party may be entitled to indemnification hereunder
without the consent of the indemnified party, unless the settlement thereof
imposes no liability or obligation on, includes a complete and unconditional
release from liability of, and does not contain any admission of wrongdoing by,
the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

9



--------------------------------------------------------------------------------

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act (or any
similar provision then in effect), at all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Company that
it has complied with the reporting requirements of Rule 144 under the Securities
Act (or any similar provision then in effect) and (ii) unless otherwise
available via the Commission’s EDGAR filing system, to such Holder forthwith
upon request a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities under this Article II may be
transferred or assigned by each Holder to one or more transferees or assignees
of Registrable Securities, and such transferee or assignee shall be deemed to be
a “Holder” hereunder; provided, however, that (a) (i) such transferee or
assignee is an Affiliate of such Holder or part of the Holder Group of such
Holder, or (ii) the amount of Registrable Securities transferred or assigned to
such transferee or assignee shall represent at least 5% of the Outstanding
Common Shares, or if upon a transfer or assignment, such transferee or assignee
will hold at least 10 % of the Outstanding Common Shares, (b) the Company is
given written notice prior to, or within 10 Business Days following, any said
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned and (c) each such transferee or
assignee assumes in writing responsibility for its portion of the obligations of
such transferring Holder under this Agreement; provided further, however, that
no transferee or assignee shall be deemed a “Holder” hereunder until such notice
and assumption shall have been delivered to the Company.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, and of GSO for
as long as the GSO Holders collectively hold at least 10% of the Outstanding
Common Shares, enter into any agreement with any current or future holder of any
securities of the Company that would allow such current or future holder to
require the Company to include securities in any registration statement filed by
the Company for Other Holders on a basis other than pari passu with, or
expressly subordinate to, the piggyback rights of the Holders of Registrable
Securities hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
personal delivery or (in the case of any notice given by the Company to the
Holders) email to the following addresses:

(a) If to the Holders, to the addresses set forth on Schedule A, with a copy to
(which shall not constitute notice):

If to the GSO Holders:

Latham & Watkins LLP

Attn: Jonathan Rod

885 Third Avenue

New York, NY 10022-4834

Email: jonathan.rod@lw.com

If to the other Holders:

Akin Gump Strauss Hauer & Feld LLP

Attn: Russell W. Parks Jr.

1333 New Hampshire Avenue, N.W.

Washington, DC 20036

Email: rparks@akingump.com

 

10



--------------------------------------------------------------------------------

(b) If to the Company:

Titan Energy, LLC

1000 Commerce Dr., Suite 400

Pittsburgh, PA 15275

Fax: 215-405-3882

Attention: Jeffrey Slotterback

Email: JSlotterback@atlasenergy.com

with a copy to (which shall not constitute notice):

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston TX 77002

Attention: R. William Burns

Facsimile: (713) 353-2802

Email: willburns@paulhastings.com

or to such other address as the Company or the Holders may designate to each
other in writing from time to time or, if to a transferee or assignee of the
Holders or any transferee or assignee thereof, to such transferee or assignee at
the address provided pursuant to Section 2.10. All notices and communications
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; upon actual receipt if sent by certified or registered
mail, return receipt requested, or regular mail, if mailed; upon actual receipt
of the facsimile or email copy, if sent via facsimile or email; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.

Section 3.02 Binding Effect. This Agreement shall be binding upon the Company,
each of the Holders and their respective successors and permitted assigns,
including subsequent Holders of Registrable Securities to the extent permitted
herein. Except as expressly provided in this Agreement, this Agreement shall not
be construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

Section 3.03 Assignment of Rights. Except as provided in Section 2.10, neither
this Agreement nor any of the rights, benefits or obligations hereunder may be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of the other party.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting Shares. The provisions
of this Agreement shall apply to the full extent set forth herein with respect
to any and all shares of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, share splits,
recapitalizations, pro rata distributions of shares and the like occurring after
the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 

11



--------------------------------------------------------------------------------

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

Section 3.08 Governing Law, Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Section 3.09 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 3.10 Entire Agreement. This Agreement and the Plan are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or in the Plan with respect to the rights granted by the
Company or any of its Affiliates or the Holders or any of their respective
Affiliates set forth herein or therein. This Agreement and the Plan supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Company and the Holders of a majority of the outstanding
Registrable Securities, and of GSO for as long as the GSO Holders collectively
hold at least 10% of the Outstanding Common Shares, as applicable; provided,
however, that no such amendment shall adversely affect the rights of any Holder
hereunder without the consent of such Holder. Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company or
any Holder from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which such
amendment, supplement, modification, waiver or consent has been made or given.

Section 3.12 No Presumption. This Agreement has been reviewed and negotiated by
sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 3.13 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Holders, their respective permitted assignees and the
Company shall have any obligation hereunder and that, notwithstanding that one
or more of such Persons may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of such Persons or their respective
permitted assignees, or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of such Persons or any of their
respective assignees, or any former,

 

12



--------------------------------------------------------------------------------

current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of such Persons or their respective permitted
assignees under this Agreement or any documents or instruments delivered in
connection herewith or for any claim based on, in respect of or by reason of
such obligation or its creation, except, in each case, for any assignee of any
Holder hereunder.

Section 3.14 Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Company has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Company unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Holder, such action shall be in such
Holder’s sole discretion, unless otherwise specified in this Agreement. If any
provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise
requires. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.

[Remainder of Page Left Intentionally Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

TITAN ENERGY, LLC By:  

/s/ Jeffrey M. Slotterback

Name:   Jeffrey M. Slotterback Title:   Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER FS ENERGY & POWER FUND By: GSO Capital Partners LP, as Sub-Adviser By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER FS Investment Corporation II By: GSO / Blackstone Debt Funds Management
LLC, as Sub-Adviser By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER FS Investment Corporation III By: GSO / Blackstone Debt Funds Management
LLC, as Sub-Adviser By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER COBBS CREEK LLC By: FS Investment Corporation II, as Sole Member By: GSO
/ Blackstone Debt Funds Management LLC as Sub-Adviser By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER FOXFIELDS FUNDING LLC By: FS Energy & Power Fund, as Sole Member By: GSO
Capital Partners LP, as Sub-Adviser By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER BLACKSTONE/GSO STRATEGIC CREDIT FUND By: GSO / Blackstone Debt Funds
Management LLC, as Collateral Manager By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDER GSO ENERGY MARKET OPPORTUNITIES FUND LP By: GSO Energy Market
Opportunities Associates LLC, as its General Partner By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SILVER ROCK FINANCIAL LP, As Investment Manager to each of the following:
Bayside Partners LLC DnsmoreLLC GenDos LLC GenTrace LLC GenUno LLC Mounte LLC
NPILLC Silver Rock Opportunistic Credit Fund LP Wellwater LLC By:  

/s/ Michael W. Skarda

Name:   Michael W. Skarda Title:   General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GUGGENHEIM PARTNERS INVESTMENT MANAGEMENT, LLC, on behalf of the listed entities
managed, advised or sub-advised by it and not in its individual capacity 21st
Century Fox America, Inc. Master Trust City National Rochdale High Yield Bond
Fund Endurance Investment Holdings Ltd. General Dynamics Corporation Group Trust
GHY Fund Guggenheim Credit Allocation Fund Guggenheim Energy & Income Fund
Guggenheim Funds Trust - Guggenheim Floating Rate Strategies Fund Guggenheim
Funds Trust - Guggenheim Macro Opportunities Fund Guggenheim Funds Trust-
Guggenheim Total Return Bond Fund Guggenheim High Yield Fund, LLC Guggenheim
Loan and Bond Fund IV Guggenheim Loan Master Fund, Ltd. Guggenheim Strategic
Opportunities Fund HCA Inc. Master Retirement Trust Industriens
Pensionsforsikring A/S Intel Corporation Retirement Plans Master Trust Maverick
Enterprises, Inc. NZC Guggenheim Master Fund Limited Renaissance Investment
Holdings Ltd

SEI Institutional Managed Trust- Multi-Asset Income Fund

Shriners Hospitals for Children

Sonoma County Employees’ Retirement Association Stichting PGGM Depositary acting
in its capacity as depositary of PGGM High Yield Fund T Bank III to I High Yield
Fund- PT T Bank III to I High Yield Fund – QP Trinity Health Corporation Vermont
Pension Investment Committee Wilshire Institutional Master Fund SPC- Guggenheim
Alpha Segregated Portfolio Wilshire Mutual Funds, Inc.- Wilshire Income
Opportunities Fund By:  

/s/ Kevin M. Robinson

Name:   Kevin M. Robinson Title:   Attorney-in-Fact

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SECURITY INVESTORS, LLC, on behalf of the listed entities managed, advised or
sub-advised by it and not in its individual capacity Guggenheim Funds Trust -
Guggenheim High Yield Fund Guggenheim Variable Funds Trust- Series P (High Yield
Series) By:  

/s/ Amy J. Lee

Name:   Amy J. Lee Title:   Senior Vice President and Secretary

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

FRANKLIN ADVISERS, INC., AS INVESTMENT MANAGER ON BEHALF OF CERTAIN FUNDS AND
ACCOUNTS By:  

/s/ Glenn Voyles

Name:   Glenn Voyles Title:   Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

FIR TREE INC. (on behalf of its investment funds under Management) By:  

/s/ Brad Meyer

Name:   Brad Meyer Title:   General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

Holder Name; Notice and Contact Information

 

Holder

  

Contact Information

Bayside Partners LLC

DnsmoreLLC

GenDos LLC

GenTrace LLC

GenUno LLC

Mounte LLC

NPILLC

Silver Rock Opportunistic Credit Fund LP

Wellwater LLC

  

Silver Rock Financial LP

Attention: Carl Meyer; Mark Afrasiabi

2425 Olympic Boulevard Suite 4060W

Santa Monica, CA 90404

Phone: 424-371-8470; 424-371-8467

Email: cmeyer@silver-rock.com; mafrasiabi@silver-rock.com

21st Century Fox America, Inc. Master Trust

City National Rochdale High Yield Bond Fund

Endurance Investment Holdings Ltd.

General Dynamics Corporation Group Trust

GHY Fund

Guggenheim Credit Allocation Fund

Guggenheim Energy & Income Fund

Guggenheim Funds Trust - Guggenheim Floating Rate Strategies Fund

Guggenheim Funds Trust - Guggenheim Macro Opportunities Fund

Guggenheim Funds Trust- Guggenheim Total Return Bond Fund

Guggenheim High Yield Fund, LLC

Guggenheim Loan and Bond Fund IV

Guggenheim Loan Master Fund, Ltd.

Guggenheim Strategic Opportunities Fund

HCA Inc. Master Retirement Trust

Industriens Pensionsforsikring A/S

Intel Corporation Retirement Plans Master Trust

Maverick Enterprises, Inc.

NZC Guggenheim Master Fund Limited

Renaissance Investment Holdings Ltd

SEI Institutional Managed Trust- Multi-Asset Income Fund

Shriners Hospitals for Children

Sonoma County Employees’ Retirement Association

Stichting PGGM Depositary acting in its capacity as depositary of PGGM High
Yield Fund

T Bank III to I High Yield Fund- PT

T Bank III to I High Yield Fund – QP

Trinity Health Corporation

Vermont Pension Investment Committee

Wilshire Institutional Master Fund SPC- Guggenheim Alpha Segregated Portfolio

Wilshire Mutual Funds, Inc.- Wilshire Income Opportunities Fund

  

Guggenheim Partners Investment Management, LLC

Attention: Alastair McKeever

330 Madison Avenue, 10th Floor

New York, NY 10017

Phone: 212-739-9289

Email: alastair.mckeever@guggenheimpartners.com

Guggenheim Funds Trust - Guggenheim High Yield Fund

Guggenheim Variable Funds Trust- Series P (High Yield Series)

  

Guggenheim Partners Investment Management, LLC

Attention: Alastair McKeever

330 Madison Avenue, 10th Floor

New York, NY 10017

Phone: 212-739-9289

Email: alastair.mckeever@guggenheimpartners.com

[Franklin Funds]   

Franklin Advisers, Inc.

Attention: Bryant Dieffenbacher

Phone: 650-312-2396

Email: bdieffe@frk.com



--------------------------------------------------------------------------------

[Fir Tree Funds]   

Fir Tree Inc.

[to come]

GSO Holders:

   FS ENERGY & POWER FUND   

GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor New York, NY 10154

Contact: Angelina Perkovic

Phone: 212-503-2146

Fax for Notices: 1-201-812-7906

Email for Notices: 12018127906@TLS.LDSPROD.com

 

With a copy to:

FS Energy and Power Fund

Franklin Square Capital Partners

201 Rouse Boulevard

Philadelphia, PA 19112

FS INVESTMENT CORPORATION II   

GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor New York, NY 10154

Contact: Shaker Choudhury

Phone: 212-503-2010

Email for Notices: 14693756959@tls.ldsprod.com

 

FS Investment Corporation II

Franklin Square Capital Partners

201 Rouse Boulevard

Philadelphia, PA 19112

FS INVESTMENT CORPORATION III   

GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor New York, NY 10154

Contact: Angelina Perkovic

Phone: 212-503-2146

Email for Notices: 14693319260@tls.ldsprod.com

 

FS Investment Corporation III

Franklin Square Capital Partners

201 Rouse Boulevard

Philadelphia, PA 19112

COBBS CREEK LLC   

GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor New York, NY 10154

Contact: Angelina Perkovic

Phone: 212-503-2146

Fax # for Notices: 1-972-499-4213

Email for Notices: 19724994213@tls.ldsprod.com

 

With a copy to:

Cobbs Creek LLC

Franklin Square Capital Partners

201 Rouse Boulevard

Philadelphia, PA 19112

FOXFIELDS FUNDING LLC   

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Contact: Angelina Perkovic

Phone: 212-503-2146

Agent Notices: 12143076138@tls.ldsprod.com



--------------------------------------------------------------------------------

  

With a copy to:

Foxfields Funding LLC

Franklin Square Capital Partners

201 Rouse Boulevard

Philadelphia, PA 19112

GSO ENERGY MARKET OPPORTUNITIES FUND LP   

GSO Energy Market Opportunities Fund LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attn: Alice Taormina/Isabelle Pradel

Phone: (212) 503-2148/2149

BLACKSTONE/GSO STRATEGIC CREDIT FUND   

BLACKSTONE/GSO STRATEGIC CREDIT FUND

c/o The Bank of New York Mellon

601 Travis Street, 17th Floor

Attn: Yvette Haynes

Phone: 713-483-6242

Fax number 1-972-499-4208

Email: 19724994208@tls.ldsprod.com
